Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul Cross, a federal prisoner, appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief without prejudice on his 28 U.S.C. § 2241 (2012) petition, and denying his motion to alter or amend the judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cross v. Cruz, No. 1:14-cv-00089-TLW (D.S.C. July 2, 2014; Sept. 29, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.